UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7115



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD MARCELLO CAVINESS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-89-276, CA-97-445-2)


Submitted:   December 17, 1998            Decided:   January 6, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter David Goldberger, LAW OFFICES OF ALAN ELLIS, Ardmore, Penn-
sylvania, for Appellant. Benjamin H. White, Jr., Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Marcello Caviness seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998), and his motion for reconsideration.      The timely

filing of objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that

recommendation when the parties have been warned that failure to

object will waive appellate review.   See Thomas v. Arn, 474 U.S.

140, 148-53 (1985); Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985).   Appellant has waived appellate review by failing to

file objections after receiving proper notice.    Furthermore, the

district court correctly found that appellant failed to demonstrate

excusable neglect for failing to file timely objections to the mag-

istrate judge’s recommendation. Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Caviness, Nos. CR-89-276; CA-

97-445-2 (M.D.N.C. Mar. 18 & May 29, 1998).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2